           Case 2:16-cv-01428-LRH Document 3 Filed 08/23/21 Page 1 of 2




                            NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        AUG 23 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-16663

                 Plaintiff-Appellee,            D.C. Nos.
                                                2:16-cv-01428-LRH
 v.                                             2:03-cr-00350-LRH-PAL-12

ANTONIO GIVENS,
                                                MEMORANDUM*
                 Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                            Submitted August 17, 2021**

Before:       SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      The stay of proceedings, entered on October 4, 2018, is lifted.

      Antonio Givens appeals from the district court’s order denying his 28 U.S.C.

§ 2255 motion to vacate. We have jurisdiction under 28 U.S.C. § 2253.

Reviewing de novo, see United States v. Fultz, 923 F.3d 1192, 1194 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        Case 2:16-cv-01428-LRH Document 3 Filed 08/23/21 Page 2 of 2




2019), we affirm.

      Givens asserts that his career offender sentence must be vacated because

Johnson v. United States, 576 U.S. 591 (2015), applies to the mandatory

Sentencing Guidelines and renders the residual clause of U.S.S.G. § 4B1.1

unconstitutionally vague. This contention is foreclosed. See United States v.

Blackstone, 903 F.3d 1020, 1028 (9th Cir. 2018) (“Johnson did not recognize a

new right applicable to the mandatory Sentencing Guidelines on collateral

review.”).

      Givens next argues that his conviction under 18 U.S.C. § 924(c) must be

vacated because § 924(c)’s residual clause is unconstitutionally vague and Hobbs

Act robbery does not satisfy the § 924(c)(3)(A) force clause. This contention is

also foreclosed. See United States v. Dominguez, 954 F.3d 1251, 1260-61 (9th Cir.

2020) (reaffirming that Hobbs Act robbery is a crime of violence under

§ 924(c)(3)(A)).

      AFFIRMED.




                                         2                                   17-16663
